IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Andre Fletcher,                                :
                              Petitioner       :
                                               :
                       v.                      :   No. 533 C.D. 2021
                                               :   Submitted: April 14, 2022
Unemployment Compensation                      :
Board of Review,                               :
                    Respondent                 :




BEFORE:          HONORABLE RENÉE COHN JUBELIRER, President Judge
                 HONORABLE CHRISTINE FIZZANO CANNON, Judge
                 HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
PRESIDENT JUDGE COHN JUBELIRER                     FILED: October 4, 2022


       Andre Fletcher (Claimant) petitions for review of a March 11, 2021 Order of
the Unemployment Compensation (UC) Board of Review (Board), affirming the
decision of a Referee that found Claimant ineligible for UC benefits pursuant to
Section 402(e) of the Unemployment Compensation Law (Law)1 because Claimant
was discharged for willful misconduct. Having reviewed the record and the law,
we conclude substantial evidence exists to support the Board’s findings and discern
no error of law in its conclusions. Therefore, we affirm.


       1
            Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
§ 802(e).
       After being discharged from his employment with Inframark, LLC
(Employer), Claimant filed an application for benefits on July 17, 2020, citing
unsatisfactory work performance as the reason for his discharge. (Certified Record
(C.R.) at 007-08.) On Claimant’s application, he answered “no” in response to the
question: “[w]ere you discharged or suspended as a result of a rule violation[.]”
Claimant also answered “yes” to the questions: “[w]as your work performance
below company standards,” and “[w]ere you warned about your work
performance[.]” (Id. at 008-09.) A local UC Service Center found Claimant
eligible for benefits because Employer failed to show that “[C]laimant was not
working to the best of his ability.”         (Notice of Determination, C.R. at 018.)
Employer appealed on September 30, 2020, and a telephonic hearing was held
before a Referee, at which Claimant testified on his own behalf, and Michael
Wolgemuth (Regional Manager) testified on behalf of Employer. 2 Following the
hearing, the Referee issued a decision that reversed the Service Center’s
determination and made the following findings of fact:

       1.   The [C]laimant was last employed as a full-time Project Manager
            with [Employer] earning $40.78 per hour. The [C]laimant began
            employment June 12, 1995[,] and last worked on July 16, 2020.

       2.   For 21 years, the [C]laimant was employed as an operator at a
            wastewater plant for the [E]mployer.




       2
          Regional Manager held that position for the three years Claimant was Project Manager
at Employer’s Downingtown facility. (C.R. at 058.) Also present at the hearing on behalf of
Employer was Stephanie Taylor, Employer’s Senior Human Resources Business Partner. (Id. at
049.) However, all relevant questions were addressed to and answered by Regional Manager.
(Id.) The Referee and Board did not consider any testimony of Ms. Taylor in reaching their
findings.



                                              2
       3.   The [C]laimant became the Project Manager of the Downingtown
            facility in the last four years of his employment.

       4.   As the Project Manager, the [C]laimant was responsible for
            overseeing the operations of the facility and in part managing
            staff to comply with the parameters of permits issued.

       5.   All wastewater plants that discharge into receiving water must
            receive an NPDES[3] permit from the Environmental Protection
            Agency (EPA).

       6.   Pursuant to the NPDES permit, the maximum chlorine residual
            permitted was 1.6 mg/L.

       7.   As the Project Manager, the [C]laimant was responsible for
            training staff to handle or address a high flow event at the plant.

       8.   The [C]laimant was responsible for installing an alarm which
            was monitored online to alert the operators at the plant if the
            maximum chlorine residual limit was exceeded.

       9.   The alarm should have been set in accordance with the maximum
            chlorine residual permitted which was 1.6 mg/L.

       10. The [C]laimant delegated the task of setting the alarm to the
           [a]ssistant [m]anager,[4] who set the alarm to 3.5 mg/L.

       11. The [C]laimant inspected the alarm and was aware the alarm was
           set to 3.5 mg/L.

       12. On April 13, 2020, a high flow [event] occurred at the facility
           wherein the operators opened a valve to diverge flow to a spare
           clarifier which caused an overdose of chlorine.



       3
         NPDES stands for National Pollutant Discharge Elimination System, and an NPDES
permit is issued to “each wastewater plant that discharge[s] into a receiving stream.” (C.R. at
053-054.)
       4
          It is not entirely clear from the record whether there was more than one assistant
manager. The Court will refer to there being only one because that is what the Referee’s
findings and the Board’s Order indicate.



                                              3
13. The [E]mployer investigated the incident and determined the
    operators were not properly trained and the [C]laimant did not
    institute a Standard Operating Procedure for the plant to address
    this type of incident.

14. The [C]laimant did not institute a Standard Operating Procedure
    to address the type of incident which occurred on April 13,
    2020[,] because the incident was unique and had not happened
    during the course of the [C]laimant’s 25-year employment.

15. After the April 13, 2020 incident, the [C]laimant spoke to the
    Regional Manager who informed the [C]laimant although the
    [C]laimant was relying on the [a]ssistant [m]anager to handle the
    operators during the incident, ultimately, the [C]laimant was
    responsible for what occurred at the facility.

16. On June 12, 2020[,] an upset of the biological process occurred at
    the facility which caused the maximum chlorine residual limit to
    be exceeded.

17. [The] June 12, 2020 incident occurred, in part, because the
    alarms were set in excess of the maximum chlorine residual limit
    permitted.

18. The [C]laimant was aware the alarm was set in excess of the
    maximum chlorine residual limit permitted at the time this
    incident occurred.

19. On July 10, 2020, a high flow incident occurred at the facility
    due to a rain event which caused the maximum chlorine residual
    to exceed 1.6 mg/L.

20. The [C]laimant was on site July 10, 2020, and did not closely
    supervise the operators, but delegated that responsibility to the
    [a]ssistant [m]anager.

21. The [C]laimant continued to delegate responsibility for
    monitoring the operators to the [a]ssistant [m]anager because he
    trusted them [sic] to handle the responsibility.

22. At some point during the [C]laimant’s employment as a Project
    Manager, the [E]mployer assigned the [C]laimant to a second
    facility.

                                  4
      23. After the [C]laimant was assigned to a second facility, the
          [E]mployer observed the [C]laimant was not performing his
          duties in a satisfactory manner.

      24. In February 2020, the [C]laimant was removed as the Project
          Manager at the second facility.

      25. The [C]laimant’s performance as a Project Manager improved
          between February 2020 and April 2020.

      26. At some point, the [C]laimant received a written warning, in part,
          for unsatisfactory work performance.

      27. After the July 10, 2020 incident, the [C]laimant was discharged
          from employment on July 16, 2020 for unsatisfactory work
          performance.

(Referee’s Decision, Findings of Fact (FOF) ¶¶ 1-27, C.R. at 076-078.) Based on
these findings, the Referee concluded that “[E]mployer has met its burden of proof
in establishing the [C]laimant’s discharge from employment was for reasons which
rise to the level of willful misconduct in connection with the work[.]” (Referee’s
Decision at 4, C.R. at 079.) The Referee explained that “[C]laimant’s decision to
continue to delegate . . . to the [a]ssistant [m]anager, despite the previous incidents
and the [C]laimant’s determination that the [a]ssistant [m]anager was not
performing satisfactorily shows a deliberate disregard of the standard of behavior
the [E]mployer had the right to expect.” (Id.)
      Claimant appealed to the Board, which affirmed, adopting and incorporating
the Referee’s findings and conclusions, as modified, into its Order. The Board
modified Finding of Fact 7 to state that, in Claimant’s role as Project Manager, he
was “responsible for training staff to handle or address a high flow event and to
maintain compliance with the NPDES permitting requirements[.]” (Board’s Order,
C.R. at 101.) The Board also added Finding of Fact 10(a), which states that


                                          5
“[C]laimant was in charge of managing the plant and overseeing the assistant
manager[’s] work performance, including any issues therewith.” (Id.) Lastly, the
Board modified Finding of Fact 27 to state “[O]n July 16, 2020, [E]mployer
discharged the [C]laimant from his employment for unsatisfactory work
performance relative to the three NPDES permit violations, despite counseling and
coaching sessions, additional training, and being placed on a ‘success plan.’” (Id.)
The Board noted that “[w]hile . . . [C]laimant asserted that it was the [E]mployer’s
responsibility to discipline the assistant manager after the NPDES violations, . . .
[C]laimant continued to delegate authority to the assistant manager.”          (Id.)
Claimant also “acknowledged that it was his job to manage operations and ensure
NPDES compliance.” (Id.) “Thus, the fact that . . . [C]laimant continued to allow
the assistant manager to manage the high-flow events without additional oversight
is behavior which falls below the standard of conduct that an employer has the
right to expect of employees.” (Id.) Claimant now petitions for review of the
Board’s Order.
      On appeal, Claimant asserts the Board’s determinations were not supported
by substantial evidence of record, and/or that it committed errors of law in
affirming.   Claimant more specifically challenges the Board’s finding that
Claimant’s delegation of duties, including monitoring alarms and levels, to
assistant manager amounted to willful misconduct. Further, Claimant challenges
the Board’s determination that he did not have good cause to delegate his duties
and set the alarms in excess of the maximum permitted level.
      Preliminarily, we note that our scope of review is limited to determining
“whether constitutional rights were violated,” whether an error of law was
committed, or whether necessary findings of fact were supported by substantial



                                         6
evidence. Johns v. Unemployment Comp. Bd. of Rev., 87 A.3d 1006, 1009 n.2 (Pa.
Cmwlth. 2014). On appeal, the Board’s findings are conclusive “so long as the
record taken as a whole contains substantial evidence to support them.”
Henderson v. Unemployment Comp. Bd. of Rev., 77 A.3d 699, 718 (Pa. Cmwlth.
2013).   “Substantial evidence is defined as relevant evidence upon which a
reasonable mind could base a conclusion.” Id. “In determining whether there is
substantial evidence to support the Board’s findings, this Court must examine the
testimony in the light most favorable to the prevailing party, giving that party the
benefit of any inferences that can logically and reasonably be drawn from the
evidence.” Id. “It is irrelevant whether the record contains evidence to support
findings other than those made by the fact-finder; the critical inquiry is whether
there is evidence to support the findings actually made.” Ductmate Indus., Inc. v.
Unemployment Comp. Bd. of Rev., 949 A.2d 338, 342 (Pa. Cmwlth. 2008).
Finally, it bears emphasis that “the Board is the ultimate fact-finder in [UC]
matters and is empowered to resolve all conflicts in evidence, witness credibility,
and weight accorded the evidence.” Id.
      At issue here is whether Claimant’s actions constituted willful misconduct.
Section 402(e) of the Law provides that a claimant is ineligible for benefits for any
week “[i]n which his unemployment is due to his discharge or temporary
suspension from work for willful misconduct connected with his work.” 43 P.S.
§ 802(e). Although “willful misconduct” is not defined in the Law, our Supreme
Court has held that the term means:

      a) wanton or willful disregard for an employer’s interests;
      b) deliberate violation of an employer’s rules; c) disregard for
      standards of behavior which an employer can rightfully expect of an
      employee; or d) negligence indicating an intentional disregard of the
      employer’s interest or an employee’s duties or obligations.


                                         7
Navickas v. Unemployment Comp. Rev. Bd., 787 A.2d 284, 288 (Pa. 2001)
(quoting Caterpillar, Inc. v. Unemployment Comp. Bd. of Rev., 703 A.2d 452, 456
(Pa. 1997)). “Mere incompetence, inexperience or inability of an employee, while
it may justify a discharge[,] will not constitute willful misconduct so as to render
an employee ineligible for unemployment compensation.”                 McCrea v.
Unemployment Comp. Bd. of Rev., 487 A.2d 69, 70 (Pa. Cmwlth. 1985) (quoting
Sacks v. Unemployment Comp. Bd. of Rev., 459 A.2d 461, 463 (Pa. Cmwlth.
1983)).
      “[W]illful misconduct is established when action or inaction by [a c]laimant
amounts to a conscious disregard of the employer’s interests or constitutes
behavior contrary to which an employer has a right to expect from an employee.”
McCrea, 487 A.2d at 71 (citing Gardner v. Unemployment Comp. Bd. of Rev., 454
A.2d 1208, 1209 (Pa. Cmwlth. 1983)). An employer bears the burden of proving
that a claimant engaged in willful misconduct. McLean v. Unemployment Comp.
Bd. of Rev., 383 A.2d 533, 535 (Pa. 1978). “The question of whether or not an
employee’s actions constitute wil[l]ful misconduct is a question of law, subject to
our review,” and “[t]he determination must be made in light of all the
circumstances.” Id. (internal citations omitted).
      With the above principles in mind, we turn to this case. Claimant maintains
that the Board’s finding that he engaged in willful misconduct is not supported by
substantial evidence and constituted legal error because there was a “need for
delegation” and there was no policy or rule prohibiting Claimant from delegating
tasks, including the monitoring of alarms and levels, to the assistant manager.
(Claimant’s Brief (Br.) at 11.) Claimant relies heavily on the absence of evidence
that Employer had a rule or policy that prevented the delegation of tasks to the



                                          8
assistant manager. (Id. at 14, 17-18.) However, a violation of an employer rule or
policy is not the basis on which the Board found Claimant ineligible for benefits.
A review of the Referee’s Decision and Board’s Order reflects that there are no
findings of fact or conclusions of law indicating that Claimant’s delegation of tasks
to the assistant manager was a violation of Employer’s rules or policies. We also
note that, contrary to Claimant’s arguments on appeal, Claimant responded “no” in
response to the question on his UC application for benefits, “[w]ere you discharged
or suspended as a result of a rule violation[.]” (C.R. at 008-09.) Thus, the Court
will not consider whether a rule or policy violation occurred here.
      Instead, the Board focused on Claimant’s continued delegation of tasks to
the assistant manager despite knowing that the assistant manager’s job
performance was deficient relating to, among other tasks, setting the alarm that
would warn of a residual chlorine level higher than allowed by the NPDES permit
and managing high flow events. As previously discussed, our Supreme Court has
held that “willful misconduct” means, in part, a “disregard for standards of
behavior which an employer can rightfully expect of an employee[.]” Navickas,
787 A.2d at 288. It is on this basis that the Board determined that Claimant’s
actions amounted to willful misconduct. Specially, the Board found that

      [C]laimant acknowledged that it was his job to manage operations and
      ensure NPDES compliance. Thus, the fact that the [C]laimant
      continued to allow the assistant manager to manage the high-flow
      events without additional oversight is behavior which falls below the
      standard of conduct that an employer has a right to expect of
      employees.

(Board’s Order, C.R. at 101 (emphasis added).)
      Our review of the record reveals that the Board’s findings that Claimant’s
continued delegations of tasks, including monitoring and setting alarm levels over

                                         9
which he had ultimate responsibility, to the assistant manager, whose performance
Claimant knew to be deficient and which resulted in two violations of Employer’s
NPDES permit, are supported by substantial evidence. (FOF ¶¶ 7, 10-11, 15, 17-
18, 20.) Claimant answered in the affirmative when the Referee asked him
whether, as Project Manager, he was responsible for “manag[ing] the operators to
comply with the parameters of the NPDES permits,” “installing the alarms for the
operators,” and inspecting the alarms. (C.R. at 063, 065.) Following the first
violation, Claimant was instructed by Regional Manager to have alarms installed
for the operators to monitor the chlorine residual levels. (Id.) Claimant testified
that an outside contractor installed the alarms, and that they were set by the
assistant manager. (Id.) Claimant, however, inspected the alarms and was aware
that they were set at 3.5 mg/L, higher than the maximum level permitted, which
was 1.6 mg/L. (Id. at 065-66.) At the time of the third violation, when Claimant
was asked whether he was “responsible for closely monitoring or supervising the
operator,” he answered no because he “delegate[d] those duties to [his] [a]ssistant
[m]anager.” (Id. at 068.) We note that Claimant provided conflicting testimony
regarding his responsibility for managing the operators’ compliance with the
parameters of the NPDES permits, first stating it was his responsibility and later
saying it was not. In finding that it was Claimant’s responsibility, (FOF ¶ 4), the
Board credited Claimant’s initial testimony. When the Referee asked Claimant
whether he “had some issues with what the [a]ssistant [m]anager [was] doing
related to these incidents,” he responded, “that [is] correct,” but that “they [sic] are
experienced . . . in these high flow events” and that “to their [sic] credit, they [sic]
still have to monitor the operators that are performing the duty.” (Id. at 068.)




                                          10
      In turn, Regional Manager testified that he attributed the second NPDES
permit violation to Claimant because, following the first violation, Regional
Manager instructed Claimant “to have an alarm installed to warn operators if the
residual were to be exceeded.” (Id. at 057.) Further, Regional Manager testified
that he attributed the third violation to Claimant because, following the previous
two incidents and communications between Claimant and Employer relating to
Claimant’s poor work performance, “the expectation would have been that
[Claimant] would have been closely supervising the operator to prevent another
incident.” (Id.) Regional Manager testified that, prior to Claimant’s discharge, he
provided a written warning to Claimant about Claimant’s poor work performance
on March 7, 2020. (Id. at 060.) Regional Manager also testified that he met with
the Claimant, that they discussed an action plan relating to programming changes
with Employer’s chlorine control system, and that Claimant was informed that this
was his highest priority.   (Id.)   Regional Manager explained that, ultimately,
because Claimant did not follow the action plan in a timely manner, Claimant was
discharged. (Id.)
      The relevant inquiry for us is not whether the record contains evidence to
support findings other than those made, but whether there is evidence to support
the findings actually made. Ductmate, 949 A.2d at 342. The Board credited much
of the above testimony, with the exception of Claimant’s denial of responsibility
over the operators.   Reviewing the credited testimony, a reasonable mind could
accept it as sufficient to support the Board’s findings.       Despite Claimant’s
acknowledgement that it was his job to manage operations and ensure NPDES
compliance and that the assistant manager’s work performance was deficient, he
continued to delegate duties to the assistant manager relating to management of the



                                        11
high flow events and the setting and monitoring of alarms, without additional
oversight, which led to additional NPDES permit violations. Thus, the findings of
fact are supported by substantial evidence.
      The credited evidence shows that Claimant continued to delegate tasks to the
assistant manager, and that Claimant knew the assistant manager was performing
deficiently and set the alarms at a level higher than permitted, which ultimately led
to the two additional NPDES permit violations. Thus, the Board did not err in
concluding that these actions of Claimant rose to the level of misconduct because
this evinces behavior that falls below the standard Employer had the right to
expect. We have previously determined that a supervisor may be guilty of
misconduct where the findings of fact reflect the supervisor’s knowledge of a
supervisee’s willful misconduct and “some act or omission [by the supervisor] in
light of that knowledge.” Blake v. Unemployment Comp. Bd. of Rev., 425 A.2d 43,
46 (Pa. Cmwlth. 1981).
      For example, in BK Foods, Inc. v. Commonwealth of Pennsylvania,
Unemployment Compensation Board of Review, 547 A.2d 873 (Pa. Cmwlth. 1988),
we affirmed the Board’s decision that a claimant was not ineligible for benefits
based on his assistant manager’s failure to perform delegated duties based on the
claimant’s lack of knowledge of that failure.         Id. at 876.    The Court first
determined that while “[t]he record . . . establishe[d] . . . that [the e]mployer had a
policy that managers were ultimately responsible for seeing [that] bank deposits
were made daily; it d[id] not establish . . . that [the claimant] had to take the
deposits to the bank personally.” Id. at 875. We then turned to the issue of
whether the claimant had knowledge of the assistant manager’s failure to make the
deposit, and ultimately determined that the claimant had no such knowledge. Id.



                                          12
Subsequent to the claimant’s delegation of the duty to make the deposits, “[t]he
assistant manager . . . had the duty to make the restaurant’s bank deposits and log
the amount of the deposits from the deposit slips.” Id. However, the assistant
manager did not make the bank deposit because he could not find the previous
day’s deposit slips, which were hidden, and he failed to relay to the claimant that
these deposit slips were missing. Id. Thus, the claimant had no knowledge that the
deposit had not been made. Id. In arguing that the claimant was not eligible for
benefits, the employer asserted that “even if it did not have a policy, [the
c]laimant’s conduct disregarded standards of behavior which [the e]mployer had a
right to expect, and thus, constituted willful misconduct.” Id. at 876. We did not
agree, stating that, “[a]t best all [e]mployer has shown here was negligence. . . .
[F]or a negligent act to constitute willful misconduct, the employer must show that
employee’s negligent act evidences . . . substantial disregard for employer’s
interest or employee’s duties.” Id. (citing Fusaro v. Unemployment Comp. Bd. of
Rev., 483 A.2d 1013 (Pa. Cmwlth.1984)).
      Distinguishably, and as previously noted, Claimant possessed both
knowledge that the assistant manager set the alarms in excess of the maximum
permitted limit, and as such was performing deficiently relating to the high flow
events and resulting in a NPDES permit violation, and continued to delegate tasks
to the assistant manager, resulting in subsequent NPDES permit violations and
Claimant’s eventual discharge. Based on the foregoing, we conclude that the
Board’s factual findings support the legal conclusion that Claimant’s conduct fell
below the standard Employer had a right to expect. As such, there was no error in
the Board concluding that Claimant’s conduct amounted to willful misconduct.




                                        13
      Claimant also argues that, even if his conduct amounted to willful
misconduct, substantial evidence does not support the Board’s finding, and the
Board erred in concluding as a matter of law that he did not have good cause for
his actions because of the “necessity of delegation” and “the goals of the alarm
system[.]” (Claimant’s Br. at 20.) An “employee’s behavior cannot fall within
‘wil[l]ful misconduct’ if it was justifiable or reasonable under the circumstances,
since it cannot then be considered to be in wil[l]ful disregard of conduct the
employer ‘has a right to expect.’” McLean, 383 A.2d at 535 (citing Frumento v.
Unemployment Comp. Bd. of Rev., 351 A.2d 631, 634 (Pa. 1976)). “In other
words, if there was ‘good cause’ for the employee’s action, it cannot be charged as
wil[l]ful misconduct.” Id. A claimant bears the burden of demonstrating that he
had good cause for his conduct. Dillon v. Unemployment Comp. Bd. of Rev., 68
A.3d 1054, 1060 (Pa. Cmwlth. 2013) (citing Docherty v. Unemployment Comp.
Bd. of Rev., 898 A.2d 1205, 1208 (Pa. Cmwlth. 2006)).
      We first observe that while the Board made no express findings as to a lack
of good cause, we interpret the Board’s rejection of Claimant’s testimony
explaining his actions in favor of Regional Manager’s testimony and finding
Claimant ineligible for benefits as implicitly finding as much. Upon review, we
conclude that there is no credited testimony in the record that delegation of tasks
was necessary or that the goals of the alarm system were achieved by Claimant
having the alarms set at 3.5 mg/L, in excess of the maximum permitted NPDES
level of 1.6 mg/L.
      Here, Claimant testified before the Referee about the numerous conditions
that needed to be considered when setting the chlorine monitoring system, that the
alarms were set at 3.5 mg/L as part of a “[trial] run,” that he knew that the



                                        14
maximum chlorine residual limit pursuant to the NPDES permit was 1.6 mg/L, and
that the purpose of the trial run was to avoid a filter backwash that would not
maintain chlorine while discharging the waste. (C.R. at 066-067.) In contrast,
Regional Manager testified that the purpose of the alarms is to warn the operators
of potential issues, that the alarms do not monitor the chlorine residual feed, and
that there would be no harm in the alarms being set too low. (Id. at 072.) Thus, on
the purpose of the alarm levels, Claimant and Regional Manager offered
conflicting testimony, and the Board credited Regional Manager’s testimony over
that of Claimant. (Board’s Order, C.R. at 101.) Additionally, Claimant’s own
testimony is conflicting. Claimant testified about the need for delegation, but also
testified that he was ultimately responsible for overseeing the operations of the
facility and, in part, managing staff to comply with the parameters of permits
issued. Despite Claimant’s own testimony regarding his responsibility, he testified
that he continued to delegate duties to the assistant manager he knew to be
performing deficiently relating to the high flow events that resulted in the NPDES
permit violations. Even if Claimant’s testimony was not conflicting, the Board still
possessed the authority, as the fact finder, to reject Claimant’s testimony in whole
or in part. See Stockdill v. Unemployment Comp. Bd. of Rev., 368 A.2d 1341, 1343
(Pa. Cmwlth. 1977) (“[W]e cannot say the Board erred, as it was clearly free to
reject [the] [c]laimant’s uncontradicted statements if it deemed them not credible.”)
      In arguing that he had good cause for his actions, Claimant is essentially
asking this Court to reassess the credibility of the witnesses and believe his
testimony over that of Regional Manager, which we do not have the authority to
do. As noted above, the Board is the ultimate fact-finder and is charged with
resolving conflicts in evidence and making credibility determinations. Ductmate,



                                         15
949 A.2d at 342. Because the Board chose to credit the testimony of Regional
Manager over Claimant’s testimony, Claimant necessarily could not establish that
his actions were justifiable and reasonable under the circumstances so as to be
found eligible for benefits.
      For the foregoing reasons, we conclude that the findings of fact are
supported by substantial evidence and that Employer met its burden demonstrating
that Claimant was discharged for willful misconduct. To the extent the Board’s
decision is read as finding that Claimant did not establish good cause for his
actions, we conclude that Claimant could not meet his burden of demonstrating
good cause for his conduct based on the rejection of his testimony. Therefore, the
Board did not err in finding Claimant ineligible for UC benefits pursuant to Section
402(e) of the Law. Accordingly, we affirm the Board’s Order.



                                      __________________________________________
                                      RENÉE COHN JUBELIRER, President Judge




                                        16
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Andre Fletcher,                       :
                       Petitioner     :
                                      :
                  v.                  :   No. 533 C.D. 2021
                                      :
Unemployment Compensation             :
Board of Review,                      :
                    Respondent        :



                                    ORDER


      NOW, October 4, 2022, the March 11, 2021 Order of the Unemployment
Compensation Board of Review is hereby AFFIRMED.



                                    __________________________________________
                                    RENÉE COHN JUBELIRER, President Judge